IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,518-01


                    EX PARTE ANWAR LAMMON HOLMES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 17852-A IN THE 115TH DISTRICT COURT
                              FROM UPSHUR COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of possession of a controlled substance and sentenced to eighty

years’ imprisonment. The Twelfth Court of Appeals affirmed his conviction. Holmes v. State, No.

12-18-00359-CR (Tex. App.—Tyler Oct. 30, 2019) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that trial counsel was ineffective because he did not

object to improper jury argument. Applicant has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The

trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).
                                                                                                       2

The trial court shall order trial counsel to respond to Applicant’s claim. In developing the record,

the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 7, 2020
Do not publish